DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
2.         The present office action is made in response to the Pre-amendments filed on 12/17/2019 and 12/19/2019. 
a) It is noted that in the Pre-amendment of 12/17/2019, applicant has made changes to the abstract, the specification and the claims. There is not any change to be made to the drawings. Regarding to the claims, applicant has amended claims 1-15 and added a new set of claims, i.e., claims 16-19, into the application. There is not any claim being canceled from the application. As newly-added, the pending claims are claims 1-19.
b) In the Pre-amendment of 12/19/2019, applicant has made changes to the specification. There is not any change being made to the drawings and the claims.
3.	A review of the changes to the specification as provided in the mentioned Pre-amendments has resulted the changes to the specification are confusing. In particular, while applicant has added a new paragraph contained “Cross-References to related applications” immediate after the title, see Pre-amendment of 12/17/2019, page 2; however, in the Pre-amendment of 12/19/2019, applicant has added a paragraph having Background of the invention, Field of the invention before line 2 at page 1, see Pre-amendment of 12/19/2019, page 2. Thus, it is unclear the arrangement of the changes to page 1 of the specification from the two Pre-amendments of 12/17/2019 and 12/19/2019. 
Further, while applicant has added a new paragraph related to Brief Description of Drawings at page 3, after line 11, see Pre-amendment of 12/19/2019, page 3; however, applicant has not deleted the paragraph related to the drawings as provided in the specification at pages 15-16.
Election/Restrictions
4.	In response to the Election/Restriction mailed to applicant on 1/25/2022, applicant has made an election with traverse of Invention I in the reply filed on 2/22/2022.  The traversal is on the ground(s) that “The Examiner has asserted … that restriction is required”, see Election o 2/22/2022, page 4.  This is not found persuasive because of the following reasons.
Applicant is respectfully invited to review the features recited in the claims of each Groups I-III in which the claims of each Groups recite different features of the method for recording an image of a sample region and the microscope system for recording an image of a sample region. 
For instance, the features related to features related to displacements of the objective 

and the sample as recited in Group I are not recited in the claims of Group II or the claims of 

Group III. The features related to a sample region and the system for supporting the 

sample as recited in Group II are not recited in the claims of Group I or the claims of Group III, 

and the features related to the beamsplitter with specific structure as recited in the claims of 

Group III are not recited in the claims of Group I or the claims of Group II. As a result, different 

features recited in claims of different Groups I-III are directed to different technical inventive 

concepts of the method for recording an image of a sample region and the microscope 

system for recording an image of a sample region. 

The different features related to the structures and their operation recited in different groups I-III would require different searches for each structure and thus cause a serious burden on the examiner if an election was not being issued.
The requirement is still deemed proper and is therefore made FINAL.
5.	As a result of applicant’s election and in the light of details as provided above, claims 1-9, 11, 15-17 and 19 are examined in the present office action, and claims 10, 12-14 and 18 have been withdrawn from further consideration as being directed to non-elected inventions. Applicant should note that the non-elected claims 10, 12-14 and 18 will be rejoined if the linking claim 1 is later found as an allowable claim.
Priority
6.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
7.	The drawings contain eight sheets of figures 1-3, 4a-4d, 5-9, 10a-10b, and 11a-11d were received on 12/17 2019.  These drawings are objected by the examiner for the following reason(s).
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference characters “I0” and “a” as shown in each of figs. 7 and 8, and the reference character “b” as shown in fig. 8 which characters are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
9.	A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the interlineations or cancellations made in the specification as provided in Pre-amendments of 12/17/2019 and 12/19/2019 could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification or claims as identified below is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
10.	The lengthy specification which was amended by the Pre-amendments of 12/17/2019 and 12/19/2019 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
11.	The disclosure is objected to because of the following informalities: a) Page 21: on line 6 from the bottom of the page, “focal plane 37” should be changed to --focal plane 27--; b) Page 22: on each of lines 18 and 21, “object carrier 1” should be changed to –object carrier 41--; c) Page 23: lines 6 and 8, the reference “67” is used to refer to two different items, i.e., a profile as on line 6 and a curve as on line 8. There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification.  Appropriate correction is required.
Claim Interpretation
12.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
14.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation are: 
a) “first distance resolution” and “second distance resolution” in claim 3; and
b) “focus metrics” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
15.	Claims 1-9, 11, 15-17 and 19 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1: 
First, the use of terms “the” and “said” to refer to a component which is previously recited in the claim is not consistent. For instance, the claim uses both term “the” and “said” for a sample region, see the claim on lines 3 and 4, and the claim uses both term “the” and “said” for a plurality of intensity values, see the claim on lines 13 and 17. 
Second, the use of claimed language related to the objective is not consistent. See the claim on lines 3-4, 5, 8, 9, and 13. Should “the objective” appeared on each of lines 5, 8, 9 and 13 be changed to --the at least one objective--, see the claim on lines 3-4. 
b) In claim 15: the use of claimed language related to the objective is not consistent. See the claim on lines 4, 7, 10, 12, and 16. Should “the objective” appeared on each of lines 7, 10 and 16 be changed to –the at least one objective--, see the claim on lines 4 and 12. Further, the term thereof “the microscope camera” appeared on lines 31-32 should be changed to –the at least one microscope camera--, see the claim on line 13.
c) It is also suggested that if applicant amends the claim regarding to the objective as mentioned above then applicant should amend each of claims 2-7, 9, 11, 16 and 19 correspondingly.
	d) In claim 4: on line 6, “the relative displacement position” should be changed to –the reference relative displacement position--. See claim 1 on line 21 and claim 3 on line 7.
e) The remaining claims are dependent upon the objected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1-9, 11, 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “displacing the (at least one) objective and the sample region … relative displacement position” (lines 8-24). The mentioned features make the claim indefinite because it is unclear about the step of “determining a profile … displacement position” (lines 19-20). What does applicant mean by the mentioned step? Does applicant intend to recite/claim a step of --determining a profile of highest intensity values by assigning each respective highest value to each respective relative displacement position--?
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because each of the features thereof “the focusing plane of the laser beam” (line 2) and “the focusing plane of the (at least one) objective” (lines 3-4) lacks a proper antecedent basis. Further, what are relationships among the two mentioned focal planes and the so-called “a focusing plane” recited in its base claim 1 on line 6?
c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “displacing the (at least one) objective and the sample region … relative displacement positions” (lines 3-12). What does applicant mean by “a first distance resolution” (line 5) and “a second distance resolution” (line 10)? How can a reduction of a relative distance from a largest distance t a smallest distance using the so-called “a first distance resolution” cause a plurality of maxima in the profile?
The claim is indefinite for the above reasons thus a comprehensive search for the prior art cannot be made. Applicant should note that a search of prior art will be made after the claim is amended/explained so that the claim complies with the requirement of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
d) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because each of the features thereof “the focusing plane of the laser beam” (line 2) and “the focusing plane of the (at least one) objective” (lines 3-4) lacks a proper antecedent basis. Further, what are relationships among the two mentioned focal planes and the so-called “a focusing plane” recited in its base claim 1 on line 6?
e) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because each of the features thereof “the focusing plane of the laser beam” (line 2) and “the focusing plane of the (at least one) objective” (lines 3-4) lacks a proper antecedent basis. Further, what are relationships among the two mentioned focal planes and the so-called “a focusing plane” recited in its base claim 1 on line 6?
f) Claim 6  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “determining respective focus metrics for the respective images” (line 9). What does applicant mean by “focus metrics”?
The claim is indefinite for the above reason thus a comprehensive search for the prior art cannot be made. Applicant should note that a search of prior art will be made after the claim is amended/explained so that the claim complies with the requirement of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
g) Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “at least one processor configured to: … a further microscope camera” (lines 19-32). In particular, the mentioned features make the claim indefinite for the following reasons:
g1) it is unclear about the step of “determining a profile … displacement position” (lines 23-25). What does applicant mean by the mentioned step? Does applicant intend to recite/claim a step of --determining a profile of highest intensity values by assigning each respective highest value to each respective relative displacement position--? 
g2) it is unclear about the step of “set a drive for driving to the reference relative displacement position”. Which component(s) does the step of “set a drive for driving” apply to? Should the terms thereof “set a drive for driving to the reference relative displacement position” appeared on lines 29-30 be changed to --set a drive for driving the at least one objective to the reference relative displacement position--?
h) The remaining claims are dependent upon the objected base claims and thus inherit the deficiencies thereof.
Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
19.	Claims 1, 3 and 9, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-12 of U.S. Patent No. 11,199,500. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1, 3 and 9 are read on features recited in Patent claims 1 and 10-12. In particular, the features recited in present claim 1 are read on features of Patent claims 1 and 11; the features recited in present claim 3 are read on features of Patent claim 12; and the features recited in present claim 9 are read on features of Patent claim 10.
Claim Rejections - 35 USC § 102
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


22.	Claims 15 and 19, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pospiech et al (US Publication No. 2017/0090176).
Pospiech et al discloses a microscope having a detecting system for detecting a focus of a light beam with respect to a sample and a method for use such a microscope for detecting a focus of a light beam with respect to a sample.
a) Regarding to the present claim 15, the microscope as described in paragraphs [0050]-[0073] and [0082]-[0088] shown in figs. 1-8 comprises the following features: 
a1) a light source (13) for providing an infrared light to a sample region having a sample (8) supported in a holder (2) holding a cover glass (9) and the sample (8). Regarding to the source as a laser, it is noted that an infrared source in the form of a laser for use in a detecting system is known to one skilled in the art as can be seen in the microscope described in US Publication No. 2014/0022373, see paragraph [0028] and fig. 1, for example.
a2) at least one objective (3) configured to direct the laser beam on the sample region which contains at least one boundary surfaces (22, 23), wherein the objective effectuates imaging of the laser beam on a focusing point which is located in a focusing plane (F), and wherein the objective is displaceable to a plurality of different relative displacement positions relative to the sample region along an optical axis of the at least one objective, see paragraph [0051]; 
a3) at least one microscope camera (20) having a detection area wherein the microscope camera is configured to capture, for a respective relative displacement position, a plurality of intensity values (M1, M2) of the laser beam that is reflected at the at least one boundary surfaces (22, 23) and that passes through the objective (3), wherein intensity values of pixels of a two-dimensional subarea (24) of a detection area of a microscope camera are detected, see paragraphs [0051]-[0054] and figs. 4-6; and 
a4) as described in paragraphs [0054]-[0068], a control unit (S) configured to: 
a41) determine a respective highest intensity value (M1) of the captured intensity values (M1, M2) of the two-dimensional subarea for a respective relative displacement position, see paragraphs [0054]-[0056] and fig. 6;
a42) determine a profile of highest intensity values by assigning each respective highest intensity value to each respective relative displacement position. Since the objective (3) is moved in a plurality of positions with respect to the sample region (2) so in each of a respectively relative displacement position of the objective (3), there is a set of the captured intensity values (M1, M2) of the two-dimensional subarea for each respective relative displacement position. The intensity values are stored, see paragraph [0058], thus a profile of highest intensity values by assigning each respective highest intensity value to each respective relative displacement position is formed/determined;
a43) determine a reference relative displacement position from at least one maximum of the profile of the highest intensity values. A user will select a maximum value in the profile which provide a correspond sharpness of image as user’s desire; 
a44) set a drive for driving the objective to the reference relative displacement position, and 
a45) capture an image of the sample region by the microscope camera (20).
b) Regarding to claim 19, the focusing point of light focusing by the objective (3) is on the optical axis of the objective, see fig. 2.
Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	Claims 1, 8-9 and 16-17, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pospiech et al (US Publication No. 2017/0090176).
Pospiech et al discloses a microscope having a detecting system for detecting a focus of a light beam with respect to a sample and a method for use such a microscope for detecting a focus of a light beam with respect to a sample. 
a) Regarding to present claim 1, it is noted that while Pospiech et al discloses a method for utilizing the microscope for imaging the sample with a depth of field, see Pospiech et al, claim 19; however, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize the microscope as provided by Pospiech et al by set forth a method comprises the steps as claimed to image the sample. In particular, one skilled in the art will use the microscope provided by Pospiech et al to image the sample by the steps of:
First, using a light source (13) for providing an infrared light to a sample region having a sample (8) supported in a holder (2) holding a cover glass (9) and the sample (8) wherein the sample region has at least one boundary surface (22, 23);
Second, using at least one objective (3) for focusing the laser beam on the sample region wherein the objective effectuates imaging of the laser beam on a focusing point which is located in a focusing plane (F);
Third, displacing the objective to a plurality of different relative displacement positions relative to the sample region along an optical axis of the at least one objective, see paragraph [0051]; 
Fourth, using one microscope camera (20) having a detection area wherein the microscope camera is configured to capture, for a respective relative displacement position, a plurality of intensity values (M1, M2) of the laser beam that is reflected at the at least one boundary surfaces (22, 23) and that passes through the objective (3), wherein intensity values of pixels of a two-dimensional subarea (24) of a detection area of a microscope camera are detected, see paragraphs [0051]-[0054] and figs. 4-6; and 
Fifth, using a control unit (S) configured to: 
determine a respective highest intensity value (M1) of the captured intensity values (M1, M2) of the two-dimensional subarea for a respective relative displacement position, see paragraphs [0054]-[0056] and fig. 6;
determine a profile of highest intensity values by assigning each respective highest intensity value to each respective relative displacement position. Since the objective (3) is moved in a plurality of positions with respect to the sample region (2) so in each of a respectively relative displacement position of the objective (3), there is a set of the captured intensity values (M1, M2) of the two-dimensional subarea for each respective relative displacement position. The intensity values are stored, see paragraph [0058], thus a profile of highest intensity values by assigning each respective highest intensity value to each respective relative displacement position is formed/determined;
determine a reference relative displacement position from at least one maximum of the profile of the highest intensity values. A user will select a maximum value in the profile which provide a correspond sharpness of image as user’s desire; 
set a drive for driving the objective to the reference relative displacement position, and 
capture an image of the sample region by the microscope camera (20).
b) Regarding to present claim 8, as disclosed in paragraphs [0054]-[0056] and shown in fig. 4, the two-dimensional subarea (24) comprises 12 pixels while the detector area comprises 176 pixels thus the two-dimensional subarea (24) is less than 1/10 of the detector area. 
c) Regarding to present claim 17, while Pospiech et al does not clearly disclose that subarea (24) is less than 1/100 of the detector area; however, it would have been obvious to one skilled in the art to use less pixels for two-dimensional subarea to meet a particular application.
d) Regarding to present claim 9, the tube lens (17) for imaging a focal plane of the objective (3) onto the detection area (20) is disposed on a detection beam path between the objective (3) and the detection area (20), see fig. 1;
e) Regarding to present claim 16, the focusing point of light focusing by the objective (3) is on the optical axis of the objective, see fig. 2.
25.	Claims 2 and 7, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Pospiech et al in view of Udo (US Publication No. 2015/0001373) and Heintzmann et al (US Publication No. 2010/0059696).
It is noted that while Pospiech et al discloses a tube lens (17) located between an illumination light path from the light source (13) to the objective lens (3) and also in a detection light path from the objective (3) to the detector (20); however, Pospiech et al does not clearly disclose that the tube lens provide a collimated parallel bundle of ray. However, as described in paragraph [0054], the focal plane (F) and the pattern (M) coincide (“focal plane F (fig. 2) coincides with a boundary surface … sharp imaging is present on the detector 20 because of the reflection of the pattern M at this boundary surface”. Thus, the beam path between the tube lens (17) and the objective (3) is likewise collimated up to the finite aperture of the modulator (15). Further, a tube lens converts an incident light onto collimating light is known to one skilled in the art as can be seen in the autofocus mechanism provided by Udo, see paragraphs [0016]-[0020], in particular, paragraph [0019], and fig. 1. 
Regarding to the feature that the laser beam has a diameter for matching a full aperture of the objective as recited in present claim 7, such feature is known to one skilled in the art when a collimator is in the form of a beam expanding lens system wherein one of the lens constituted the expanding beam lens system is movable for increasing/decreasing the diameter of the light, see Heintzmann et al, paragraph [0089] and fig. 7. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to use a tube lens in the form of a beam expanding lens system for providing collimated light as suggested by Udo and Heintzmann et al for the purpose of proving a collimated light and for matching the diameter of the light to the aperture of the objective.
Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
27.	The US Publication No. 2007/0031056 is cited as of interest in that it discloses a system and a method for focusing in automated microscope.
28.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872